DETAILED ACTION	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the following communications: Applicant’s Response filed September 24, 2021 and Information Disclosure Statement (IDS) filed August 27, 2021.

Except for the presence of claims 7-14 that were non-elected without traverse in Applicant’s May 18, 2021 Response to Restriction Requirement, this application is in condition for allowance.  Accordingly, claims 7-14 are cancelled in the below Examiner’s Amendment.

Information Disclosure Statement
Acknowledgement is made of Applicant’s IDS submitted on August 27, 2021.  The IDS submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Examiner’s Amendment

Cancel claims 7-14.

Allowable Subject Matter

Claims 1-6 are allowed.

The following is a statement of reasons for allowance: the previously applied U.S. Published Patent Application No. 20200134281 A1 to Han et al. is distinguishable from the present claims for the reasons explained on pages 7 through 9 of Applicant’s September 24, 2021 Amendment.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Robert Carpenter whose telephone number is (571)270-5140.  The Examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Davienne Monbleau, can be reached at (571)272-1945.  The facsimile telephone number for the organization where the application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/Robert K Carpenter/Primary Examiner, Art Unit 2826